Citation Nr: 1533495	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right knee disability, to include as secondary to a service-connected right ankle disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right ankle disability.

3. Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988, and from December 1989 to May 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In the June 2011 rating decision, the RO also granted service connection for tinnitus, rated as 10 percent disabling; granted a disability rating of 10 percent for a right ankle disability; granted service connection for right ear hearing loss, rated as noncompensable; denied entitlement to service connection for left ear hearing loss; denied entitlement to service connection for kidney disease; and denied entitlement to service connection for panic disorder and depressive disorder.  In his July 2011 notice of disagreement, the Veteran expressed disagreement only with the denials of service connection for right and left knee disabilities, and the decision regarding his right ankle.  In a May 2012 statement, the Veteran also expressed disagreement with the denials of service connection for hypertension and kidney disease.  In June 2013, the RO issued a statement of the case regarding these five issues.  In his June 2013 substantive appeal, the Veteran stated he was only appealing the denials of service connection for a right knee disability, a left knee disability, and hypertension.  Accordingly, the Veteran did not perfect an appeal as to any of the other issues adjudicated in the June 2011 rating decision, and thus, those issues are not currently before the Board.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2015.  A transcript of the hearing is contained on the Virtual VA paperless claims processing system (Virtual VA).

This is a paperless file located on the Veterans Benefits Management System.  Virtual VA also contains VA treatment records from the Biloxi VA Medical Center (VAMC) dated February 2010 to June 2014; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates the Veteran receives disability benefits from the Social Security Administration (SSA).  See, e.g., April 2014 VA psychology note; December 2010 VA physical medicine rehabilitation physician consultation (Veteran filed for disability because of his whole body chronic pain).  On remand, the AOJ should obtain the Veteran's SSA records.

During his April 2015 hearing before the Board, the Veteran testified that he received treatment from private medical providers in Florida between his separation from active duty service in 1994 and when he began receiving VA treatment in 2010.  The Veteran testified that private physicians  have told him his blood pressure was high, and that a private physician, Dr. C., finally formally diagnosed his hypertension around 2000 and prescribed medication.  The Veteran has also stated that a private physician indicated that his kidney problems were due to longstanding, untreated hypertension.  See May 2012 Veteran statement.  Further, the Veteran testified that he first saw a private physician regarding his bilateral knee pain and swelling about a year to a year and a half after his separation from active duty service, and that MRIs were performed.  The only private medical records of record dated prior to 2010 are from Nephrology Consultants and Florida Kidney and Hypertension Specialists, dated October 2007 to October 2009.  Recent VA treatment records also indicate the Veteran has been referred by VA medical providers to a Dr. P. at Ortho USA for his bilateral knee pain and osteoarthritis.  See, e.g., December 2014 VA orthopedic surgery note; November 2014 VA rheumatology note.  On remand, the AOJ should ask the Veteran to identify all private medical providers with whom he has received treatment, testing, or discussed his bilateral knee disabilities and/or his high blood pressure, and then undertake appropriate development to obtain the identified treatment records.

The evidentiary record also indicates there may be outstanding VA treatment records.  The Board notes that a June 2014 rating decision states that treatment records from the North Florida/South Georgia VAMC and Bay Pines VAMC were electronically reviewed regarding the claims decided at that time.  The only VA treatment records currently associated with the evidentiary record, and therefore available for review by the Board, are treatment records from the Biloxi VAMC, which includes the Mobile and Pensacola Community Based Outpatient Clinic (CBOC).  On remand, the AOJ should obtain all outstanding VA treatment records.

Right and Left Knee Disabilities

At his April 2015 hearing before the Board, the Veteran testified that his service-connected right ankle disability has caused his left knee disability to considerably worsen because it has caused a shift in the way the Veteran walks, forcing him to put more pressure on his left knee.  See also March 2014 VA examination reports (feet and ankles).  On remand, the Veteran should be provided with proper VCAA notice regarding secondary service connection claims.

In April 2015, the Veteran's representative submitted copies of service treatment records from the Veteran's first period of active duty service.  These service treatment records include the Veteran's complaints of shin splints and bilateral knee pain.  See June 1988 x-ray report (regarding complaints of shin splints); February 1987 service treatment record (complains of bilateral knee pain for four months); July 1986 service treatment record (complains of shin splints).  During his April 2015 hearing before the Board, the Veteran testified that during his first period of active duty, his work as a wire systems installer required him to climb poles and use spikes a lot, which required him to keep his knees locked to balance on the poles, and that to climb he had to force the spikes into the poles with his legs.  The Veteran testified he developed pain and swelling, and that his bilateral knee pain has continued since his active duty service.

VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his right and left knee disabilities.

Hypertension

The Veteran testified before the Board that every time he went to sick call during his active duty service, his blood pressure would be high, and that he would be told to sit or lie down for a while before the readings were taken again.  The Veteran's April 1994 separation examination report includes the examiner's recommendation that the Veteran receive a five day blood pressure check because of elevated readings upon examination.  The Veteran underwent the five day check in April 1994, the record of which is associated with the Veteran's service treatment records.  The Veteran's service treatment records do not appear to contain an official diagnosis of hypertension.

The Veteran contends that he suffered from hypertension beginning in, and continuing since, his active duty service.  See April 2015 videoconference hearing testimony; May 2012 Veteran statement.  The Veteran testified that hypertension was not formally diagnosed until around 2000, when he was seen for heart problems, and that he was immediately put on medication for his hypertension.  An October 2007 letter from Nephrology Consultants states that the Veteran's medical history included hypertension for around the last 20 years, and that the Veteran had been on medication for about 10 years.

Again, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  On remand, the AOJ should afford the Veteran a VA examination to determine the nature and etiology of his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a new VCAA notice, including notice regarding secondary service connection claims.

2. The AOJ should undertake appropriate development to obtain all of the Veteran's SSA records.  All obtained records should be associated with the evidentiary record.

3. The AOJ should ask the Veteran to identify all private medical providers with whom he has received treatment, testing, or discussed his right and left knee disabilities and/or hypertension since his separation from active duty service.  The AOJ should undertake appropriate development to obtain all outstanding treatment records, to include:

a)  Dr. C. in Florida, who the Veteran testified first officially diagnosed his hypertension around 2000 and prescribed medication;

b) Dr. P.H., in Deltona, Florida, to whom the October 2007 Nephrology Consultants letter was addressed;

c) Any further treatment records from Nephrology Consultants and/or Florida Kidney and Hypertension Specialists;

d) The physicians who told the Veteran that his blood pressure was high;

e) The physician(s) in Florida with whom the Veteran first sought treatment and testing for his knee symptoms about a year to a year and a half after his separation from active duty service; 

f) Dr. P. at Ortho USA, who treated the Veteran's bilateral knee conditions on referral from VA, as referenced in the Veteran's November and December 2014 VA treatment records.  

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

4. For #2 and #3, the AOJ must perform all necessary follow-up indicated.  If the records are not available, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

5. The AOJ should obtain all outstanding VA treatment records, to include all VA treatment records from the North Florida/South Georgia VAMC and Bay Pines VAMC, and all records from the Biloxi VAMC, to include the Pensacola and Mobile CBOCs, from April 2015 to the present.  All obtained records should be associated with the evidentiary record.

6. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of all current right and left knee disabilities.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all right and left knee disabilities which are currently manifested, or which have been manifested at any time since October 2010.

The examiner should specifically address the diagnosis of osteoarthritis in the Veteran's VA treatment records, as well as the findings upon the Veteran's November 2010 MRIs.

a) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the Veteran's complaints of bilateral knee pain and shin splints during active duty service.  See June 1988 x-ray report; February 1987 service treatment record; July 1986 service treatment record.

The examiner should also specifically address the Veteran's testimony that during his first period of active duty, his work as a wire systems installer required him to climb poles and use spikes a lot, which required him to keep his knees locked to balance on the poles, and that to climb he had to force the spikes into the poles with his legs.  

Finally, the examiner should specifically address the Veteran's contention that he first developed pain and swelling in his knees during active duty service, and that his bilateral knee pain has continued since service.  

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability was caused by the Veteran's service-connected right ankle disability?

The examiner should specifically address the Veteran's April 2015 testimony before the Board that his right ankle disability has caused him to shift the way he walks, which has put more pressure on his left knee and caused it to worsen.

The examiner should also address the March 2014 VA examination reports regarding the Veteran's feet and ankles, in which the Veteran reported that his service-connected right ankle at times causes him to transfer weight to his left side, and that it has altered his gait when walking.

c) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current right and/or left knee disability is aggravated by the Veteran's service-connected right ankle disability?

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

7. After #1 through #5 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current hypertension was either incurred in, or is otherwise related to, the Veteran's active duty service?

The examiner should specifically address the blood pressure readings contained in the Veteran's service treatment records from both periods of active duty service, as well as the recommendation for a five day blood pressure check upon his April 1994 separation examination, and the results of the April 1994 five day blood pressure check.

The examiner should also specifically address the Veteran's contentions that he was first told he had high blood pressure during his active duty service, that his blood pressure was high at first every time he went to sick call.

The examiner should also specifically address the October 2007 letter from Nephrology Consultants which stated that the Veteran's medical history included hypertension for around the last 20 years, and that the Veteran had been on medication for about 10 years.  The examiner should also address the Veteran's contention that when his hypertension was finally diagnosed around 2000 he was immediately placed on medication, and that a private physician told him his kidney disease was due in part to long-term untreated hypertension.  See April 2015 videoconference hearing testimony; March 2012 Veteran statement.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension had its onset within the first post-service year following discharge from active military service?

The examiner should specifically address the Veteran's April 1994 separation examination report, and his April 1994 five day blood pressure check.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

8. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

